Exhibit 10.2

inVentiv Group Holdings, Inc.

May 23, 2016

David Southwell

20 Monadnock Rd.

Chestnut Hill, MA 02467

 

  Re: Appointment to Board of Directors

Dear Mr. Southwell:

Further to your appointment to the boards of directors (the “Boards”) of
inVentiv Group Holdings, Inc., inVentiv Midco Holdings, Inc., inVentiv Holdings,
Inc. and inVentiv Health, Inc. (collectively, the “Companies”) as of May 23,
2016, this letter agreement, together with Annex A hereto, sets forth the
proposed compensation arrangements for your service as a member of the Boards
and their committees.

This letter agreement (together with all related incentive plan award
agreements) constitutes the entire agreement between you and the Companies in
respect of the subject matter contained herein and supersedes all prior
agreements, understandings and arrangements, whether oral or written, by any
representative of any party hereto in respect of such subject matter.

This letter agreement may not be amended or waived except by an instrument in
writing signed by each of the parties to this letter agreement. This letter
agreement will be governed by, and construed in accordance with, the internal
laws of the State of New York without giving effect to any choice of law
principles that would require or permit the application of laws of another
jurisdiction. This letter agreement may be executed in any number of
counterparts, each of which will be an original, and all of which, when taken
together, will constitute one and the same instrument. Delivery of an executed
signature page of this letter agreement by facsimile transmission will be
effective as delivery of a manually executed counterpart hereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

Please confirm that the foregoing is our mutual understanding by signing and
returning to the Companies an executed counterpart of this letter agreement.

Very truly yours,

 

By:   /s/ Eric R. Green   Name: Eric R. Green   Title: General Counsel and
Secretary

Accepted and agreed to as of

the date first written above by:

 

  /s/ David Southwell   David Southwell

Signature Page to Director Letter Agreement



--------------------------------------------------------------------------------

Terms of Service

 

Scope

● Subject to the “Term of Service” paragraph below, you will serve as:

 

  ● Director of the Companies

 

  ● Chairman of the Audit Committee

 

  ● You may also be asked to serve as a member of other committees of the boards
of directors of the Companies.

 

  ● You will be expected to attend or participate in all regular and special
meetings of the Companies’ board of directors and any committees on which you
serve.

 

Fees & Expenses

● You will be reimbursed for reasonable and documented out-of-pocket expenses
you incur in connection with serving as a director or a member of any committee
of the boards of directors of the Companies, including documented travel
expenses incurred to attend meetings incident to your duties and in accordance
with the standard practices of the Companies, as in effect from time to time.

 

  ● As compensation for serving as a director of the Companies, for as long as
you serve in that capacity, you will receive an annual fee of $75,000 that will
be payable in equal quarterly installments on the first business day of each
calendar quarter; provided, however, that as long as you serve as Chairman of
the Audit Committee, your annual free shall be increased by $20,000 to a total
of $95,000.

 

Equity Compensation

● As additional consideration for your service as a director of the Companies,
you will receive an initial commitment for the Company to award you a $200,000
stock option award with the number of options calculated as follows: $200,000 /
FMV of a share of stock on the option grant date. The stock options will be
granted pursuant and subject to the inVentiv Group Holdings, Inc. 2010 Equity
Incentive Plan (as amended, the “Plan”), and we expect the option will have a
one year vesting horizon. You will be eligible to participate in future
Directors’ compensation programs as the Board of Directors may approve.

 

D&O Indemnity & Insurance

● The Companies’ organizational documents (articles, charters, by-laws, etc.)
will provide you with a customary indemnity to protect you against claims from
third parties resulting from your service as a director and the Companies will
provide and maintain directors’ and officers’ liability insurance coverage for
you in respect of the period for which you are a director of the Companies at
such levels, for such risks and subject to such terms, as the Companies provide
and maintains such cover for its directors generally.



--------------------------------------------------------------------------------

Term of Service

● All service in on an annual basis, subject to your removal, non-reelection or
non-reappointment in accordance with applicable law and the organizational
documents of the Companies or your earlier death, permanent disability or
resignation.

 

  ● Should you resign as a director or committee member, the Company may, at its
sole option, deem such resignation as applicable to every such position you then
hold even if your resignation is to less than all of your positions. Any
resignation must be in writing.

 

Withholding

● To the extent applicable, all payments hereunder will be subject to any
required withholding of Federal, state and local taxes pursuant to any
applicable law or regulation.

* * *